Citation Nr: 0120195
Decision Date: 08/07/01	Archive Date: 09/12/01

DOCKET NO. 98-19 622A              DATE AUG 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for tumors and granulomas of
the lung.

2. Entitlement to an initial rating in excess of 30 percent for
postoperative residuals of chronic sinusitis.

3. Entitlement to a separate compensable rating for a tender scar
on the frontal sinus. 

REPRESENTATION 

Appellant represented by: Texas Veterans Commission 

ATTORNEY FOR THE BOARD 

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO). In September 1997, the RO denied service
connection for tumors and lung granulomas and also for bilateral
hearing loss. At the same time, service connection was granted for
chronic post-operative sinusitis and a 10 percent disability
evaluation was assigned effective from April 4, 1997. The veteran
submitted a notice of disagreement with the denials of service
connection as well as with the initial disability evaluation
assigned for the sinusitis. A statement of the case was issued by
the RO in October 1998. The statement of the case reflected the
fact that an increased rating to 30 percent had been granted by a
Decision Review Officer for the service-connected sinusitis,
effective from April 4, 1997 and service connection had been
granted for hearing loss.

The veteran submitted a VA form 9 in December 1998 which included
argument pertaining to the claims of entitlement to compensation
for the hearing loss as well as for the tumors and lung granulomas.
The VA form 9 which the veteran submitted in December 1998
expressed disagreement with the noncompensable disability
evaluation assigned for the hearing loss and can be construed as a
notice of disagreement with that disability evaluation. The Board
notes, however, that the RO did not develop that issue and did not
certify it for appellate review. Under these circumstances, the
Board must remand that issue to the RO far appropriate action. See
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that,
where notice of disagreement is filed with decision and no
statement of the case has been issued, the Board must remand, not
refer, that issue to the RO for issuance of a statement of the
case).

As indicated above, the VA form 9 which the veteran submitted in
December 1998 did not include any argument pertaining to an
increased rating for sinusitis. A timely substantive appeal was not
filed for that issue and the veteran did not request an extension
of time within which to perfect his appeal. The United States Court
of

- 2 -

Appeals for Veterans Claims (hereinafter, "the Court") has,
however, held that the Board may waive the timely filing of a
substantive appeal, even if the veteran has not submitted a request
for extension of the time period in which to file the substantive
appeal. Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell
v. Principi, 4 Vet. App. 9, 17 (1993)); but cf Roy v. Brown, 5 Vet.
App. 554, 556 (1993) (holding that an extension of time in which to
file a substantive appeal could not be granted unless a request for
extension was made in accordance with the provisions of 38 C.F.R.
20.303). In accordance with the Court's Holding in Beyrle, the
Board waives the filing of a timely substantive appeal in this
case, because the veteran was lead to believe that he had timely
perfected his appeal by the issuance of a supplemental statement of
the case and the certification of the issue as being developed for
appellate consideration.

As indicated above, the RO granted an increased rating for
sinusitis from 10 percent to 30 percent in October 1998 after the
veteran had appealed the initial 10 percent disability evaluation
assigned. The appellant is generally presumed to be seeking the
maximum benefit available by law, and it follows that such a claim
remains in controversy where less than the maximum benefit
available is awarded. AB v. Brown, 6 Vet. App. 35 (1993). The
veteran has not expressed satisfaction with the rating assigned for
his chronic sinusitis. Therefore, the issue remains on appeal.

In a statement which was received at the RO in December 1998, the
veteran indicates that he was filing a notice of disagreement with
the denial of service connection for abdominal tumors. No rating
decision has been promulgated by the RO pertaining to service
connection for abdominal tumors on a direct basis. Compensation has
been denied for abdominal tumors under 38 U.S.C. 1151 in July 2000.
The Board has construed this document as a claim of entitlement to
service connection for abdominal tumors on a direct basis. This
issue has been neither procedurally prepared nor certified for
appellate review and is referred to the RO for initial
consideration and appropriate adjudicative action. Godfrey v.
Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for tumors and
granulomas of the lung is addressed in the remand portion of this
decision.

- 3 -

FINDING OF FACT

The post-operative residuals of chronic sinusitis are manifested by
a tender scar over the frontal sinus, headaches, and tenderness of
the sinuses, but it has not resulted in radical surgery with
chronic osteomyelitis, or near constant sinusitis characterized by
headaches, pain and tenderness of affected sinus, and purulent
discharge or crusting after repeated surgeries.

CONCLUSIONS OF LAW

1. The rating criteria for an initial evaluation in excess of 30
percent for post- operative residuals of chronic sinusitis have not
been met. 38 U.S.C.A. 1155 (West 1991); Veterans' Claims Assistance
Act of 2000, Pub. L No 106-475, 4, 114 Stat. 2096, 2098-99 (2000)
(to be codified as amended at 38 U.S.C. 5107); 38 C.F.R. 3.321,
4.97, Diagnostic Code 6510 (2000).

2. A separate 10 percent disability evaluation is warranted for a
tender scar on the frontal sinus. 38 U.S.C.A. 1155 (West 1991);
Veterans' Claims Assistance Act of 2000, Pub. L No 106-475, 4, 114
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.
5107); 38 C.F.R. 4.118, Diagnostic Code 6510 (2000)

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

The service medical records reveal that the veteran had had a
chronic problem with sinus congestion and headaches during active
duty. Surgery was conducted in November 1973 to correct a markedly
deviated nasal septum. A septoplasty with nasal antral windows with
sinoscopy and ethmoidectomy was performed. March 1975 X-rays were
interpreted as revealing chronic bilateral maxillary and frontal
sinusitis.

4 -

Private clinical and hospitalization records dated from 1979 to
1995 reveal intermittent complaints of and treatment for sinusitis.
In February 1989, frontal sinus irrigation was performed. In
January 1991 a septoplasty with nasal antral windows with sinoscopy
and ethmoidectomy was conducted. In February 1996, the veteran
complained, in part, of nasal congestion and a mild headache which
had been present for two days. Physical examination revealed that
the nose was mildly congested with clear secretions. The diagnosis
was viral syndrome. In April 1997, yellow green discharge was
noted. The assessment was sinusitis.

The veteran's claim of entitlement to service connection for
sinusitis was received at the RO in April 1997. In September 1997,
the RO granted service connection for chronic positive sinusitis
and assigned a 10 percent disability evaluation, effective from
April 4, 1997. The RO subsequently increased the initial rating to
30 percent.

A private Computed Tomography (CT) examination of the paranasal
sinuses which was conducted in March 1998 was interpreted as
revealing extensive sinusitis. In March 1998, a right endoscopic
ethmoidectomy with right frontal sinus trephine was performed. At
the time of the surgery, it was noted that the veteran had a
frontal sinus trephine and polypectomy eight years prior with the
veteran doing well from that time until the surgery date when it
was noted that he had a recurrence of the disease.

A VA nose, sinus, larynx and pharynx examination was conducted in
August 1998. The claims file was not available for review by the
examiner. The veteran reported that he had trouble breathing
through the left side and tenderness was present over the right
frontal sinus. It was noted that there had been purulent discharge
in the past, "on numerous occasions" resulting in numerous
surgeries in the past. A scar was present over the frontal sinus
which was tender. Physical examination revealed tenderness over the
frontal sinus. The diagnosis was chronic sinusitis by history and
CT scan. The examiner noted that X-rays were interpreted as being
normal, but he found that a CT scan was more reliable in the
veteran's case.

5 -

VA clinical records reveal that in October 1998, the veteran
complained of a runny nose consisting of clear drainage and as well
as head congestion. The assessment was possible upper respiratory
tract infection. In January 2000, the veteran complained of severe
nasal congestion with a headache. Physical examination revealed
that the nares were pale, swollen and tender. The frontal sinuses
were tender to touch, the maxillary sinuses were non-tender. The
assessment was sinusitis and seasonal allergies.

Criteria

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155;
38 C.F.R. Part 4 (2000). Separate diagnostic codes identify the
various disabilities. VA has a duty to acknowledge and consider all
regulations which are potentially applicable through the assertions
and issues raised in the record, and to explain the reasons and
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589
(1991).

The veteran is contesting the disability evaluation that was
assigned following the grant of service connection. This matter
therefore is to be distinguished from one in which a claim for an
increased rating of a disability has been filed after a grant of
service connection. The Court has observed that in the latter
instance, evidence of the present level of the disability is of
primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999)
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to
the original assignment of a disability evaluation, VA must address
all evidence that was of record from the date the filing of the
claim on which service connection was granted (or from other
applicable effective date). See Fenderson, 12 Vet. App. at 126-127.
Accordingly, the evidence pertaining to an original evaluation
might require the issuance of separate, or "staged," evaluations of
the disability based on the facts shown to exist during the
separate periods of time. Id.

The service-connected sinusitis is currently evaluated as 30
percent disabling under Diagnostic Code 6510. Under the rating
criteria for evaluation of the disability, three or more
incapacitating episodes per year of sinusitis requiring prolonged

6 -

(lasting four to six weeks) antibiotic treatment, or; more than six
non-incapacitating episodes per year of sinusitis characterized by
headaches, pain, and purulent discharge or crusting warrants a 30
percent disability evaluation. Following radical surgery with
chronic osteomyelitis, or; near constant sinusitis characterized by
headaches, pain and tenderness of affected sinus, and purulent
discharge or crusting after repeated surgeries warrants a 50
percent disability evaluation. A 50 percent disability evaluation
is the schedular maximum assignable. An incapacitating episode of
sinusitis means one that requires bed rest and treatment by a
physician. 38 C.F.R. Part 4, Diagnostic Code 6510 (2000).

A 10 percent evaluation is warranted for superficial scars which
are poorly nourished with repeated ulceration. 38 C.F.R. Part 4,
Diagnostic Code 7803 (2000). A 10 percent evaluation is also
warranted for superficial scars which are tender and painful on
objective demonstration. 38 C.F.R. Part 4, Diagnostic Code 7804
(2000). Other scars will be rated on limitation of function of the
part affected. 38 C.F.R. Part 4, Diagnostic Code 7805 (2000).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

VCAA

The Board notes that the recently enacted legislation has
eliminated the well- grounded claim requirement, has expanded the
VA's duty to notify the veteran and the representative, and has
enhanced its duty to assist a veteran in developing the facts
pertinent to a claim. See Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). Since these
legislative changes serve to eliminate the "gatekeeping" function
in the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260
(Fed. Cir. 2000), the Board is of the opinion that the new
legislative changes are more favorable to the veteran. See Karnas
v. Derwinski, 1 Vet. App. 308, 312-13 (1091). Thus, given that the
changes articulated in the new legislation are less

- 7 -

stringent than the function served by requiring a claimant to
establish a well- grounded claim, the Board determines that no
prejudice will result to the veteran by the Board's consideration
of these matters. See Bernard v. Brown, 4. Vet. App. 384, 393-94
(1993).

The Board finds that VA has met its duty to notify and assist in
the veteran's case. A review of the record discloses that the
veteran's service medical records have been requested and received
by the RO, and such records appear to be intact. Additionally, the
October 1998 statement of the case, and the supplemental statement
of the case provided the veteran with the reasons and basis for the
RO's determinations related to the claim on appeal. The applicable
laws and regulations that apply to claims for increased evaluations
was also provided to the veteran as well as the rating criteria for
evaluation of sinusitis.

The RO has obtained VA and private treatment records which have
been adequately identified by the veteran to the extent possible.
The veteran has not alleged that there are any additional medical
records related to treatment for sinusitis that have not been
associated with the claims file. Finally, in compliance with the
duty to assist, the RO had the veteran undergo a VA examination for
the sinusitis. With regard to the adequacy of the examination, the
Board notes that the report of examination reflects that the
examiner who conducted the examination recorded the past medical
history, noted the veteran's current complaints, conducted an
examination, and offered appropriate assessments and diagnoses.
Although the examiner noted that at the time of the examination the
claims file was not available, the Board finds that the examiner
had knowledge of the veteran's history which was sufficient to
allow him to offer an accurate assessment of the severity of the
disability. In this regard, the Board notes that the VA General
Counsel, in a precedent opinion, indicated that 38 C.F.R. 4.1 does
not require that a medical records review in all circumstances
where a rating examination is conducted, nor must the medical
history of disability be obtained from the examiner's review of
prior medical records as opposed to the oral report of the person
examined or summaries provided by the rating board requesting the
examination. The VA General Counsel has concluded that an
examiner's review of a veteran's prior medical records may not be
necessary in all cases, depending upon the scope of

- 8 -

examination and the nature of the findings and conclusions.
VAOPGCPREC 20-95. The Board notes that the examination report
includes a history obtained from the veteran, and the report
clearly reflects that the examiner had a complete and accurate
understanding of the veteran's history. Therefore, the fact that
the examiner did not have access to the veteran's claims file was
inconsequential. The Board finds, therefore, that the examination
report is sufficient for ratings purposes. Current symptomatology
is reported and the veteran's self-reported history is also noted.
As this is an increased rating claim, no opinion was required as to
the etiology of the disorder.

Analysis

The Board finds that an initial rating in excess of 30 percent for
sinusitis is not warranted. The veteran has undergone several
surgical procedures for his sinusitis but there is no competent
evidence that any of these was a radical procedure, or that there
is the presence of osteomyelitis. The veteran has alleged that he
experiences headaches and physical examination of the sinuses have
demonstrated the presence of tenderness. There is no indication,
however, that such symptomatology is "near constant." There also is
no recent evidence of the presence of purulent discharge or
crusting, which is contemplated for a 50 percent disability
evaluation. While it was noted that the veteran reported a history
of purulent discharge at the time of the August 1998 VA
examination, none was reported upon physical examination of the
nose. There is no clinical evidence of the presence of purulent
discharge since April 1997 when the veteran filed his claim for
service connection for sinusitis. Accordingly, the rating criteria
for an initial evaluation in excess of 30 percent for post-
operative residuals of chronic sinusitis have not been met. In view
of the denial of entitlement to an evaluation in excess of 30
percent for sinusitis, the Board finds no basis for assignment of
separate ratings for separate periods of during the appeal period.
See Fenderson, supra.

The Board notes at the time of the August 1998 VA examination, that
a tender scar was reported over the frontal sinus which had "five
surgeries on it." The examination report further indicates that the
veteran also had tenderness over the frontal sinus. The Board finds
that this examination report is sufficient competent

- 9 -

evidence to warrant assignment of a separate 10 percent disability
evaluation based on the presence of a scar which was tender under
Diagnostic Code 7804.

The VA is to avoid "pyramiding" when assigning ratings. This means
that a rating action is to be avoided where it results in the
evaluation of the same symptoms and manifestations under different
diagnoses. Fanning v. Brown, 4 Vet. App. 225 (1993); 38 C.F.R. 4.14
(2000). The Court further delineated the concept of pyramiding in
its decision of Brady v. Brown, 4 Vet. App. 203, 206 (1993), where
it noted that the veteran could not be compensated twice, or more,
for symptomatology resulting from the same disability. In this
instance, a separate compensable evaluation for a tender scar does
not constitute pyramiding. The examiner who conducted the August
1998 VA examination noted the presence of a tender scar over the
frontal sinus and also reported that the frontal sinus was tender.
The Board finds that as this examiner provided two different
descriptions for the tenderness noted, one at the site of the scar
and the other over the frontal sinus, he was describing separate
symptomatology warranting separate disability evaluations.

Extraschedular Consideration

Preliminary review of the record reveals that the RO has expressly
considered referral of the case to the Chief Benefits Director or
the Director, Compensation and Pension Service for the assignment
of an extraschedular rating under 38 C.F.R. 3.321(b)(1)(2000). This
regulation provides that to accord justice in an exceptional case
where the schedular standards are found to be inadequate, the field
station is authorized to refer the case to the Chief Benefits
Director or the Director, Compensation and Pension Service for
assignment of an extraschedular evaluation commensurate with the
average earning capacity impairment. The governing criteria for
such an award is a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards. The Court has held that the Board is
precluded by regulation from assigning an extraschedular rating
under 38 C.F.R. 3.321(b)(1) in the first instance, however, the
Board is not precluded from raising this question, and in fact is
obligated to liberally read all documents and oral

10 -

testimony of record and identify all potential theories of
entitlement to a benefit under the law and regulations. Floyd v.
Brown, 9 Vet. App. 88 (1996). The Court has further held that the
Board must address referral under 38 C.F.R. 3.321(b)(1) only where
circumstances are presented which the Director of VA's Compensation
and Pension Service might consider exceptional or unusual. Shipwash
v. Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the record
with these mandates in mind, the Board finds no basis for further
action on this question. VAOPGCPREC 6-96 (1996). The veteran had
been hospitalized in the past for his sinusitis, but this
hospitalization has been accounted for in the disability evaluation
assigned for the sinusitis. There is no evidence of record showing
that the disability interfered with the veteran's employment.

ORDER

Entitlement to an initial rating in excess of 30 percent for
postoperative residuals of chronic sinusitis, is denied.

Entitlement to a separate 10 percent evaluation for a tender scar
on the frontal sinus is granted, subject to the laws and
regulations governing monetary awards.

REMAND

In November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with respect to
the duty to assist, and supercedes the decision of the Court in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that VA cannot assist in the development of
a claim that is not well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the Veterans Claims Assistance Act
of 2000, or filed before the date of enactment and not yet final as
of that date. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096,  (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that VA shall make reasonable efforts to assist
a claimant in obtaining evidence necessary to substantiate the
claimant's claim for a benefit under a law administered by VA.
Assistance to the claimant is required unless there is no
reasonable possibility that assistance will aid in the
substantiating the claim. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) (to
be codified at 38 U.S.C. 5103A).

The Veterans Claims Assistance Act mandates that the assistance to
be provided by VA shall include providing a medical examination or
obtaining a medical opinion when such examination or opinion is
necessary to make a decision in the claim provided that there is
competent evidence of a current disability, an indication that the
disability or symptoms may be associated with the claimant's active
military service and the record does not contain sufficient medical
evidence to make a decision on the claim. 38 U.S.C.A. 5103A(d).

The veteran has alleged that he has tumors and granulomas of the
lungs which are the result of active duty. Associated with the
claims file is some evidence of the presence of granulomas in the
lungs. A January 1993 CT examination was interpreted as revealing
several tiny lung granulomas. The Board finds that the VCAA
mandates the veteran be afforded a VA examination to determine the
extent and etiology of any tumors or granulomas of the lungs found
on examination.

Also, as noted above in the Introduction to this decision, no
statement of the case was ever issued following the notice of
disagreement with the decision regarding claims for a higher rating
for hearing loss. Due process considerations mandate that the case
be REMANDED for a statement of the case on this issue. See
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

12 -

Accordingly, the issue of entitlement to service connection for
tumors and granulomas of the lung is remanded for the following
actions:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999). The RO should issue
a statement of the case in response to the notice of disagreement
with the decision regarding rating assigned to hearing loss. The RO
should then allow the veteran 60 days within the date of mailing of
the statement of the case, or the remainder of the one year period
from the date of notification of the decision being appealed,
whichever period ends later, to perfect his appeal of that issue to
the Board if he so desires by filing a VA Form 9 substantive
appeal. 38 C.F.R. 20.302(b) (1999). The veteran is hereby advised
that the Board will only exercise appellate jurisdiction over these
issues if he files a timely substantive appeal that complies with
the provisions of 38 U.S.C.A. 7105 (West 1991).

2. The RO should, in accordance with Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, ____ (2000) (to
be codified at 38 U.S.C. 5103A(c)), request that the veteran supply
the names, addresses, and approximate dates of treatment for
medical care providers, VA and non-VA, inpatient and outpatient,
who may possess additional records referable to treatment for
tumors and granulomas of the lung. After securing any necessary
authorization or medical releases, the RO should obtain legible
copies of the evidence from all sources identified whose records
have not previously been secured. Regardless of the

- 13 -

veteran's response, the RO should secure all outstanding VA
treatment reports.

The RO should inform the veteran of any records it has been
unsuccessful in obtaining as provided under Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
____ (2000) (to be codified at 38 U.S.C. 5103A(b)(2)).

3. The RO should schedule the veteran for an appropriate
examination to determine the nature and etiology of any tumors and
granulomas of the lung found on examination. The claims file and a
copy of this remand must be made available to and reviewed by the
examiner prior and pursuant to conduction and completion of the
examination and the examination report must be annotated to reflect
review of this information. All necessary tests and studies should
be performed. The examiner should be requested to clearly indicate
whether diagnoses of tumors and granulomas of the lung is/are
warranted and, if so, the examiner should offer an opinion as to
whether it is as likely as not that any such disorder found on
examination was incurred in or aggravated by active duty. Any
opinions expressed must be accompanied by a complete rationale.

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied

14 -

with and satisfied. For further guidance on the processing of this
case in light of the changes in the law, the RO should refer to any
pertinent formal or informal guidance that is subsequently provided
by the Department, including, among others things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered. If the benefit sought on appeal remains denied, the
appellant and the appellant's representative, if any, should be
provided with a supplemental statement of the case (SSOC). The SSOC
must contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MICHAEL D. MARTIN 
Acting Member, Board of Veterans' Appeals

15 -

